DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/27/2021 regarding 35 USC 112b and 102/103 rejections (Pages 6-8) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn. See reasons for allowance discussed below.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As persuasively argued by the Applicant in the 8/27/2021 Response, the prior art of record fails to teach a machine as claimed in independent Claims 1, 8, and 15, (Pages 6-8) particularly with respect to these limitations:

    PNG
    media_image1.png
    276
    690
    media_image1.png
    Greyscale

Applicant's persuasive arguments regarding Claim 1 (Page 6 of the 8/27/2021 Remarks)



    PNG
    media_image2.png
    191
    636
    media_image2.png
    Greyscale

Applicant's persuasive arguments regarding Claim 8 (Page 7 of the 8/27/2021 Remarks)



    PNG
    media_image3.png
    114
    646
    media_image3.png
    Greyscale

Applicant's persuasive arguments regarding Claim 15 (Page 8 of the 8/27/2021 Remarks)

Since the prior art (e.g. Hirobe, but also note cited Koshida, Arvidson, Sperry, and McKinnon annotated and discussed on Pages 11 and 18-20 of the 5/27/2021 Office Action) teaches machines lacking said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-7 and 9-14 are allowable as depending from independent Claims 1 and 8, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731